Citation Nr: 0004946	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder with joint space narrowing.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The veteran was afforded a Travel Board hearing at Nashville, 
Tennessee, in January 2000.  At the hearing, the veteran 
submitted additional evidence in the form of medical records.  
He also provided a waiver of agency of original jurisdiction.  
Accordingly, the evidence will be considered in the 
adjudication of the veteran's claim.  38 C.F.R. § 1304(c) 
(1999).


FINDING OF FACT

The claim of entitlement to service connection for a 
bilateral knee disorder with joint space narrowing is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral knee disorder with joint space narrowing is not 
well grounded.  38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §  
3.303(a) (1999).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if the disorder becomes manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

The veteran is seeking service connection for a bilateral 
knee disorder with joint space narrowing.  The legal question 
to be answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that this claim is not well grounded.

In addition to the statutory and regulation provisions cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

At the outset the Board notes that there is no evidence of a 
diagnosis of arthritis in service or within the one year 
period after service to satisfy the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309.

The veteran served on active duty from August 1968 to August 
1970.  A review of his service medical records (SMRs) shows 
that the veteran suffered multiple injuries as the result of 
an enemy booby trap while serving in Vietnam in June 1969.  
The veteran underwent initial treatment at an evacuation 
hospital, followed by a transfer to a general hospital in 
Japan and subsequent recuperation at an Army hospital at Fort 
Gordon, Georgia.

The treatment records denote a number of shrapnel wounds as a 
result of the booby trap explosion to include a shrapnel 
wound to the anterior right thigh, and a minor left leg 
wound.  No bone, nerve or artery involvement in or about the 
knee area was noted.  Indeed, there is no indication that the 
veteran suffered any injury to either knee.  No shrapnel was 
reported in either knee during any of the various 
hospitalizations, and the October 1969 discharge summary from 
Ft. Gordon noted that the veteran was discharged to full duty 
with healed fragment wounds.

Clinical records for the period from March 1970 to August 
1970 are negative for any complaints related to the knees, 
and the veteran's June 1970 separation physical examination 
is negative for any complaints associated with the knees.  
Indeed, clinical evaluation of the lower extremities revealed 
normal findings.

The veteran sought to establish service connection for his 
residuals of his wounds in September 1970.  By way of a 
rating decision dated in September 1970, the veteran was 
granted service connection for residuals of wounds to the 
chest, abdomen, and both arms.  He was also granted service 
connection for scars of both legs.  No other disability 
involving the legs was recognized.

The veteran was afforded a VA examination in November 1970.  
He related a history of residuals of multiple shell fragment 
wounds (SFW) of the chest, abdomen, both arms and both legs.  
The examiner reported what was described as a "tiny" 
cicatrix and a subcutaneous fragment of metal about one 
sixteenth of an inch in diameter over the upper third 
anteriorly of the right thigh.  The examiner also noted a 
quarter of an inch cicatrix on the medial aspect of the right 
knee.  The veteran associated the cicatrix with "absolute" 
numbness that he felt over the lateral aspect of the leg over 
the upper third of the fibular region.  There were no trophic 
changes.  The examiner also reported a one eighth inch 
cicatrix posterior to the right knee near the popliteal 
region.  There was good range of motion in the knee and no 
fragments were palpable.  The examiner's diagnosis was 
residuals of SFWs, multiple, chest, abdomen, both arms and 
both legs.

The veteran appealed the above rating decision to the Board 
in March 1973.  His case was remanded at that time in order 
to provide for a new VA examination.  The veteran was 
afforded a VA examination in June 1973.  He had multiple 
complaints associated with residuals from his wounds.  
However, none of the complaints involved his knees.  He did 
complain of numbness in the right leg.  The veteran was noted 
to be employed full-time at a grocery store.  The examiner 
reported that the veteran was up, walking and active at the 
examination.  In regard to the legs, the veteran's main 
complaint was that his right leg would get numb after walking 
any distance.  The numbness would go away after a period of 
rest.  The numbness was not constant but would come and go.  
The veteran had no complaints regarding his multiple scars 
from his SFWs except for one piece of shrapnel beneath the 
skin in the region of the right knee.  The examiner stated 
that there was no tenderness, pain or infection of the knee 
but that a piece of shrapnel was palpable.  The veteran was 
able to do a full knee bend.  The lower extremities and 
joints were reported as negative.  There was no muscle 
atrophy or deformity.  The examiner further reported that 
there was no sensory loss of the extremities.  The examiner's 
pertinent diagnosis was minimal residual scars of the legs.  

The veteran was afforded a VA neurology examination in 
October 1996.  The examiner noted the veteran's history of 
multiple shrapnel wounds, to include the right thigh.  The 
examiner noted two punctate scars at the medial right upper 
thigh.  They were well-healed with no discernible muscular 
abnormalities.  There was good sensation in both lower 
extremities although the veteran claimed that the right leg 
was a little weak, especially first thing in the morning.  
The examiner did not provide a diagnosis pertinent the 
veteran's knees.  X-rays of the knees were interpreted to 
show bilateral narrowing of the medial joint spaces.  No 
metallic foreign body was noted.

Associated with the claims file are VA treatment records for 
the period from December 1976 to November 1996.  The records 
are essentially negative for findings pertaining to the 
veteran's knees with the exception of a couple of entries.  
The veteran complained of soreness in all of his joints, to 
include his knees, in January 1984.  The veteran was treated 
in March and July 1994 for complaints of knee pain.  In April 
1995, the veteran complained of pain in both knees, the left 
greater than the right.  The pain was located just below the 
patella on each leg.  X-rays of the knees were interpreted to 
show minimal degenerative change, bilateral medial 
compartment with slight progression since 1976.  Finally, in 
July 1996, the veteran complained that his legs hurt bad from 
working over the weekend and standing more than usual.

The veteran was afforded a VA respiratory examination in May 
1997.  The examiner noted that the veteran said that he was 
completely losing the use of his legs.  He said that he had a 
job where he walked all day and that his legs would become 
weak and he tended to fall.  However, there were no findings 
pertinent to the issue on appeal.  In fact, the examiner 
noted that he had examined the veteran in October 1996 and 
found no abnormality associated with the legs.

Associated with the claims file are VA treatment records 
dated in May and June 1997.  However, the records pertain to 
evaluation of the veteran's respiratory disability.  

The veteran's substantive appeal was received at the RO in 
December 1997.  Along with the appeal the veteran submitted 
private treatment records from Roswell N. Beck, M.D., dated 
in November 1997.  The records included a new patient history 
which recorded a complaint of trouble with both knees and 
arthritis.  They also included an x-ray report of the knees 
which indicated bilateral medial compartment narrowing with 
"probable loose bodies of post (undecipherable)."  An 
examination report noted that the veteran complained of pain 
in both knees.  Dr. Beck reported pain in both knees on 
palpation.  

The veteran testified at a hearing at the RO in January 1998.  
The veteran testified that he had been told by Dr. Beck that 
he had shrapnel in his knees and that he would provide a 
statement to that effect.  The representative noted that the 
veteran complained of numbness in his right knee at the time 
of his November 1970 VA examination.  The veteran said that 
he had continued to experience numbness in the right knee to 
the present.  The veteran provided further testimony 
regarding his current symptomatology.  He also said that he 
had complained about his knees to the VA many times.  

The veteran submitted additional private treatment records, 
as well duplicate records from Dr. Beck, in January 1998.  
Included in the submission was a report of a pulmonary 
function test that is not pertinent to the issue on appeal.  
Also included was an examination report from Ronald Hartman, 
M. D., dated in November 1997.  The veteran gave a history of 
knee pain and of his kneecaps being red and painful with 
partial paralysis on the right side.  Physical examination 
revealed weakness on the right side to include the right arm 
and right leg.  There were no findings provided in regard to 
the veteran's knees.  Dr. Hartman provided a diagnosis of 
joint pains with probable osteoarthritis without specifying 
the joints involved.  He also added a comment that he had 
reviewed the veteran's x-rays.  He provided a list of areas 
where he had observed shrapnel.  The veteran's knees were not 
included in the areas noted to have shrapnel.

The veteran also submitted an examination report from Baptist 
Primary Care, dated in January 1998.  The report indicated a 
history of injury to the knees from shrapnel with chronic 
pain in the right knee.  Physical examination reported no 
crepitation or edema.  The examiner's assessment was 
osteoarthritis, presumably associated with the veteran's 
shoulder and knee pain.  

The veteran submitted additional records from Dr. Beck in 
February 1998.  The records included duplicate copies of 
previously submitted items and an examination report dated in 
February 1998.  Dr. Beck noted a history of multiple 
fragmentation wounds to the chest, abdomen and all 
extremities.  He noted his prior examination in November 1997 
and that x-rays revealed bilateral medial compartment 
narrowing consistent with degenerative joint disease (DJD) 
changes.  Dr. Beck made no mention of any shrapnel in the 
knees.  Moreover, he did not relate the veteran's diagnosis 
of osteoarthritis of the knees to any incident of service.

In June 1999, the veteran was seen by Jamal Isber, M.D.  Dr. 
Isber noted Dr. Beck's report that the veteran had retained 
foreign bodies in the knees, but on review of Dr. Beck's 
films, and after reviewing new films Dr. Isber concluded that 
there was no evidence of a retained foreign body.  The 
diagnosis was degenerative joint disease of the knees.
 
The veteran testified before the undersigned Board Member in 
January 2000.  He testified that was treated for a knee 
injury while on active duty, and that he was told that his 
knee condition was caused by shrapnel.  He further testified 
that he had complaints and symptoms of knee problems at the 
time of his separation physical examination.  He also said 
that he received treatment for his knees at the time of his 
separation.  The veteran said that he was treated by VA for 
his knee disorder within a year after service.  He said he 
was told at the time that he had a narrowing of the joints or 
arthritis.  He also testified regarding the numbness in his 
right knee in 1970 and that the numbness had continued to the 
present.  He said that he was currently being treated for the 
numbness and shrapnel in his knees.  The veteran was asked if 
a doctor had ever given an opinion as to the etiology of the 
numbness in his knees.  He replied in the negative.  The 
veteran opined that the numbness was from his wounds in 
service.  He said that he thought that he had x-rays of his 
knee within a couple of months after his discharge from 
service and that they showed multiple injuries and shrapnel.  

The veteran was asked if he had ever received a medical 
opinion that linked his current knee disorder to service.  He 
replied in the negative.  The veteran said that he believed 
he was first diagnosed with arthritis in his knees in the 
late 1970's.  

At his hearing the veteran submitted several additional 
private treatment reports in support of his case.  The first 
item was a radiology report from LaFollette Medical Center, 
dated in April 1999.  The report noted mild degenerative 
joint disease in both knees.  The report also noted that a 
fabella was seen in each knee.  A fabella is a sesamoid bone 
in the tendon of the lateral head of the gastrocnemius 
muscle.  STEDMAN'S MEDICAL DICTIONARY 619 (26th ed. 1995).  No 
shrapnel or retained foreign body was noted in either knee.  
Second, were VA outpatient treatment records dated in March 
and November 1999, contained no information pertinent to the 
issue on appeal.  The veteran was noted to be taking 
arthritis pills regularly.

In this case, the SMRs show that the veteran received 
multiple wounds from an explosion of a booby trap.  The 
treatment records are fairly extensive and include nursing 
notes and doctors' orders from several different hospitals.  
While a shrapnel wound to the upper right thigh and a minor 
left leg wound were noted, there is no competent evidence 
that the veteran sustained any type of knee injury.  The 
veteran testified that he complained of knee problems at the 
time of his separation physical examination, however, the 
examination report contains no findings relating to the 
veteran's knees.

Postservice a VA examination in November 1970 found no 
evidence of a foreign body in the right knee and a good range 
of motion.  There were no left knee complaints noted.  The 
examiner provided no diagnosis and did not relate any of the 
appellant's symptoms to service.

At the June 1973 VA examination, the examiner reportedly 
found a piece of shrapnel in the right knee.  However, a 
lower extremity examination revealed negative findings, to 
include the joints.  X-ray study was not performed.

The several VA treatment records that address the veteran's 
complaints of knee pain make no finding as to etiology.  The 
April 1995 x-ray report found no evidence of ossified loose 
bodies or other abnormalities.  The report did state that 
there was a slight progression of minimal degenerative change 
in the medial compartment of both knees since an x-ray dated 
in February 1976.  However, the clinical entry from April 
1995 did not relate the veteran's degenerative changes to any 
incident of service.

The October 1996 VA examination found no evidence of a cause 
for the veteran's complaints of right side weakness.  The 
report related the veteran's own history that he had 
"shrapnel in the right thigh in the area of both knees."  
However, x-rays of the knees noted no evidence of a foreign 
body or shrapnel.

The private treatment records are also against the veteran's 
claim.  Dr. Beck provided a diagnosis of osteoarthritis of 
the knees in February 1998.  However, he did not relate this 
to any incident of service.  Moreover, his November 1997 x-
ray report did not indicate shrapnel in the knees, rather it 
referred to loose bodies.  In addition, Dr. Isber found no 
evidence of any shrapnel in the same x-rays, and x-rays order 
by Dr. Isber in April 1999 did not report any foreign or 
loose bodies or shrapnel in either knee.  Any reference in 
the claims file to the veteran's bilateral knee complaints 
being related to service is by history only.  As the 
treatment records did not provide any basis of a nexus, other 
than noting a history of injury in service, they do not 
contain medical nexus evidence, but rather contain a 
recitation of history "unenhanced by any additional medical 
comment."  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The only evidence the veteran has offered in support of his 
claim that inservice shrapnel wounds in service are the cause 
of his bilateral knee arthritis are his own statements and 
testimony.  While the veteran is certainly capable of 
providing evidence of symptomatology, "the capability of a 
witness to offer such evidence is different from the 
capability of a witness to offer evidence that requires 
medical knowledge..."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Causative factors of a disease, such 
as arthritis, amount to a medical question; only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  The medical etiology 
of arthritis cannot be established by the veteran's own lay 
opinions.  Grover v. West, 12 Vet. App. 109, 112-133 (1999).  
Therefore, without competent evidence linking the veteran's 
current disorder to service this claim must be denied as not 
well grounded.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the veteran 
has submitted no medical or other competent evidence to 
support his claim that his arthritis of the knees is related 
to any injury in service, the Board finds that he has not met 
the initial burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims are well grounded.  38 U.S.C.A. § 5107.  Hence, the 
benefits sought on appeal are denied.  

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Finally, in adjudicating this claim, the Board has considered 
service connection under 38 C.F.R. § 3.304(d) (1999), which 
relates to injuries suffered during combat service.  See also 
38 U.S.C.A. § 1154(b) (West 1991).  The provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) serve to 
assist the veteran in establishing the incurrence of a 
certain injury or disability in service.  They do not serve 
to establish service connection for the claimed disability.  

In this case, the SMRs establish that the veteran suffered 
trauma in service.  However, the question is not whether the 
veteran suffered trauma, but whether he has a current 
disability that is related to that trauma.  Kessel v. West, 
13 Vet. App. 9, 14, (1999); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Even assuming arguendo that the veteran did suffer shrapnel 
wounds to both knees, contrary to the SMRs, there still is no 
nexus between the injury in service and his currently 
diagnosed arthritis of the knees.  Accordingly, there is no 
basis to establish a well grounded claim or entitlement to 
service connection.  


ORDER

Entitlement to service connection for bilateral knee disorder 
with joint space narrowing is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

